Mr. Chief Justice Walker delivered the opinion of the Court: The questions now presented for consideration are different from those raised and determined when the case was previously before this court. It is now insisted that the commissioners of the two towns had no jurisdiction to hear and determine the question of altering and relocating the road in controversy, and consequently the supervisors acquired no authority to vacate or relocate the road. It appears that only one of the petitioners resided in the town of Plato, and that he was not a voter, and only three others resided in Campton, the others all residing in the towns of Burlington and Virgil. It is insisted that only legal voters of the towns in which the road was to be located or vacated, and Bable to the expense of opening and repairing the same, can legally petition for such alteration of a road in existence, or the establishment of a new road. The first section of the twelfth article of the township organization law (Scates’ Comp. 353) declares that commissioners of highways may alter or discontinúe any road, or lay out a new road, but it must be upon the petition of any number of legal voters not less "than twelve, residing within three miles of the road to be altered, discontinued or laid out. Is this requirement answered when the requisite number of legal voters residing within the required distance have signed the petition, although not residents of the town % The statute has created townships into corporations for the management of their local affairs. It has empowered them to transact township business, such as levying taxes, repairing roads, building bridges, altering, relocating and estabBshing roads, the election of officers and the transaction of other business. It was manifestly the design of the legislature, when it created these bodies, to confer the powers authorized to be exercised upon the citizens of the town. No person would, for a moment, suppose that voters of one town should be permitted to hold office in another. Nor that such a voter could have the right to participate in the levy of a town tax, or the determination to erect a bridge in a town different from that in which he resides. Nor can it be contended, that voters residing in one county could participate in the affairs of a town in a different county. Citizens of Indiana or any other adjoining State may be legal voters within their jurisdictions, and yet it wiH not be contended, that they may legaBy join in such a petition as that under consideration, in an adjoining town in this State, although they might reside within three miles of the road proposed to be altered or relocated. The design of the law is, manifestly, to give the voters of the town the control of their corporation to the extent of the power conferred and the duties to be performed. It was not intended that the voters of one town should control the action of the officers of another town, in matters affecting their corporation. A fair and reasonable construction of the act, can only authorize the legal voters of the towns to be affected by the action of the commissioners, to become petitioners for the alteration or location of a road. In this case, there was not the requisite number of legal voters of the towns of Plato and Oampton, who signed the petition. Without the legal number, the commissioners had no jurisdiction to act, and the appellate tribunal could not acquire such jurisdiction by removing the case to them. If jurisdiction was not acquired in the first instance, it could not attach on its removal to the supervisors. They having no power to act for a want of jurisdiction, their order relocating the road and vacating the old one, was inoperative and void. The appellants, therefore, could not justify their acts in opening the road under a void order. The judgment of the court below is therefore affirmed. Judgment affirmed.